DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150001851 A1 to Reitz in view of US 20180106238 A1 to O'Hagan.
Regarding claim 1, Reitz discloses an energy capture device comprising:
a turbine (Fig. 1: 15) having a receiving end (left of B), an exhaust (right of B), and a generator (36) for producing energy, wherein the generator is configured to produce energy by passing air through the turbine [0019]; 
a static velocity increasing device (31) having a first end (right of A) proximate to and in fluid communication with the turbine, and a second end (left of A), the first end having a first size and the second end having a second size, the second size being larger than the first size (inlet funnel); and 
a fan (11) in fluid communication with the turbine, wherein the fan is configured to accelerate a velocity of air in fluid communication therewith by pushing the air through the fan and towards the turbine [0013].
However, it fails to disclose the generator is housed within the turbine.
O'Hagan teaches the generator (Fig. 9: 50) is housed within the turbine (20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the generator configuration as disclosed by O'Hagan to the energy capture device disclosed by Reitz.
One would have been motivated to do so to allow generation at a wide range of wind speeds. Refer to O'Hagan, abstract. 
Regarding claim 2, Reitz discloses the fan (Fig. 1: 11) is in fluid communication with air exhausted from the exhaust of the turbine (after section B).
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150001851 A1 to Reitz in view of US 20180106238 A1 to O'Hagan as applied to claim 1 above and further in view of US 20190242359 A1 to Rider. 
Regarding claims 3-5, Reitz and O'Hagan discloses an energy capture device as described above. 
However, it fails to disclose the limitations from claims 3-5. 
Rider teaches:
an inverter (Fig. 3: 303) and a turbine controller (301), each of which are configured such that the inverter and the turbine controller are in electronic communication with the turbine (106).
a battery (302), configured such that the battery is in electronic communication with the inverter and the turbine.
the battery is further configured such that it is in electronic communication with the fan [0031].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the inverter, turbine controller, and battery as disclosed by Rider to the energy capture device disclosed by Reitz and O'Hagan
One would have been motivated to do so to provide power to the fan. 
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150001851 A1 to Reitz in view of US 20180106238 A1 to O'Hagan and US 20190242359 A1 to Rider as applied to claims 1 and 3-5 above and further in view of US 20120060828 A1 to Hickman. 
Regarding claim 6, Reitz, O'Hagan, and Rider discloses an energy capture device as described above. 
However, it fails to disclose a solar panel, configured such that the solar panel is in electronic communication with the inverter and the battery.
Hickman teaches a solar panel (Fig. 1: 118), configured such that the solar panel is in electronic communication with the inverter and the battery [0002].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the solar panel as disclosed by Hickman to the energy capture device disclosed by Reitz, O'Hagan, and Rider.
One would have been motivated to do so to provide additional power to the fan. 
Regarding claim 7, the combination of Reitz, O'Hagan Rider, and Hickman discloses a rack (Reitz, Fig. 1: 39), upon which the turbine, the static velocity increasing device, the fan, the inverter, the turbine controller, the solar panel, and the battery are mounted.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 20150001851 A1 to Reitz in view of US 20180106238 A1 to O'Hagan, US 20190242359 A1 to Rider, and US 20120060828 A1 to Hickman as applied to claims 1 and 3-7 above and further in view of US 20110309623 A1 to Zazi. 
Regarding claim 8, Reitz, O'Hagan, Rider, and Hickman discloses an energy capture device as described above. 
However, it fails to disclose the energy capture device is located proximately to and in fluid communication with an air exhaust of a building.
Zazi teaches the energy capture device is located proximately to and in fluid communication with an air exhaust of a building [0045].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the building attachment as disclosed by Zazi to the energy capture device disclosed by Reitz, Rider, and Hickman.
One would have been motivated to do so to provide a fluid source for the energy capture device. 
Claims 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150001851 A1 to Reitz in view of US 20180106238 A1 to O’Hagan. 
Regarding claim 9, Reitz discloses an energy capturing system comprising:
each device comprising: a turbine (Fig. 1: 15) having a receiving end (left of B), an exhaust (right of B), and a generator (36) for producing energy, wherein the generator is configured to produce energy by passing air through the turbine [0019]; 
a static velocity increasing device (31) having a first end (right of A) proximate to and in fluid communication with the turbine, and a second end (left of A), the first end having a first size and the second end having a second size, the second size being larger than the first size (inlet funnel); and 
a fan (11) in fluid communication with the turbine, wherein the fan is configured to accelerate a velocity of air in fluid communication therewith by pushing the air through the fan and towards the turbine [0013]
wherein the energy capturing system is mounted upon a rack (39).
However, it fails to disclose a plurality of energy capture devices; and the generator is housed within the turbine.
O’Hagan teaches a plurality of energy capture devices (Fig. 15: 96 and 95); and the generator (Fig. 9: 50) is housed within the turbine (20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the plurality of energy capture devices and the generator configuration as disclosed by O’Hagan to the energy capturing system disclosed by Reitz.
One would have been motivated to do so to generate additional power and to allow generation at a wide range of wind speeds. Refer to O'Hagan, abstract.
Regarding claim 10, the combination of Reitz and O’Hagan discloses an enclosure disposed such that it surrounds the rack, wherein at least one wall of the enclosure is a mesh screen (O’Hagan, Fig. 13: 92).
Regarding claim 12, the combination of Reitz and O’Hagan discloses the turbine is a plurality of turbines connected in series (O’Hagan, Fig. 15: 96 and 95).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 20150001851 A1 to Reitz in view of US 20180106238 A1 to O’Hagan as applied to claims 9-10 above and further in view of US 20110309623 A1 to Zazi. 
Regarding claim 11, Reitz and O’Hagan discloses an energy capturing system as described above. 
However, it fails to disclose the energy capturing system is located proximately to and in fluid communication with an exhaust of a building.
Zazi teaches the energy capturing system is located proximately to and in fluid communication with an exhaust of a building [0045].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the building attachment as disclosed by Zazi to the energy capturing system disclosed by Reitz and O’Hagan.
One would have been motivated to do so to provide a fluid source for the energy capture device. 
 Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150001851 A1 to Reitz in view of US 20180106238 A1 to O’Hagan. 
Regarding claim 13, Reitz discloses an energy capture device comprising:
a turbine (Fig. 1: 15) having a receiving end (left of B), an exhaust (right of B), and a generator (36) for producing energy, wherein the generator is configured to produce energy by passing air through the turbine [0019]; 
a static velocity increasing device (31) having a first end (right of A) proximate to and in fluid communication with the turbine, and a second end (left of A), the first end having a first size and the second end having a second size, the second size being larger than the first size (inlet funnel); and 
a fan (11) in fluid communication with the turbine, wherein the fan is configured to accelerate a velocity of air in fluid communication therewith by pushing the air through the fan [0013].
However, it fails to disclose a plurality of turbines; and the generator is housed within the turbine.
O’Hagan teaches a plurality of turbines (Fig. 15: 96 and 95); and the generator (Fig. 9: 50) is housed within the turbine (20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the plurality of turbines and the generator configuration as disclosed by O’Hagan to the energy capture device disclosed by Reitz.
One would have been motivated to do so to generate additional power and to allow generation at a wide range of wind speeds. Refer to O'Hagan, abstract.
Regarding claim 14, Reitz discloses the fan (Fig. 1: 11) is in fluid communication with air exhausted from the exhaust of the turbine (after section B).
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150001851 A1 to Reitz in view of US 20180106238 A1 to O’Hagan as applied to claims 13-14 above and further in view of US 20190242359 A1 to Rider. 
Regarding claims 15-17, Reitz and O’Hagan discloses an energy capture device as described above. 
However, it fails to disclose the limitations from claims 15-17. 
Rider teaches:
an inverter (Fig. 3: 303) and a turbine controller (301), each of which are configured such that the inverter and the turbine controller are in electronic communication with the turbine (106).
a battery (302), configured such that the battery is in electronic communication with the inverter and the turbine.
the battery is further configured such that it is in electronic communication with the fan [0031].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the inverter, turbine controller, and battery as disclosed by Rider to the energy capture device disclosed by Reitz and O’Hagan.
One would have been motivated to do so to provide power to the fan. 
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150001851 A1 to Reitz in view of US 20180106238 A1 to O’Hagan and US 20190242359 A1 to Rider as applied to claims 13-17 above and further in view of US 20120060828 A1 to Hickman. 
Regarding claim 18, Reitz, O’Hagan, and Rider discloses an energy capture device as described above. 
However, it fails to disclose a solar panel, configured such that the solar panel is in electronic communication with the inverter and the battery.
Hickman teaches a solar panel (Fig. 1: 118), configured such that the solar panel is in electronic communication with the inverter and the battery [0002].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the solar panel as disclosed by Hickman to the energy capture device disclosed by Reitz, O’Hagan, and Rider.
One would have been motivated to do so to provide additional power to the fan. 
Regarding claim 19, the combination of Reitz, O’Hagan, Rider, and Hickman discloses a rack (Reitz, Fig. 1: 39), upon which the turbine, the static velocity increasing device, the fan, the inverter, the turbine controller, the solar panel, and the battery are mounted.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive. In response to Applicant’s argument of Reitz teaches away from “the generator is housed within the turbine”, the Examiner respectfully disagrees. The Applicant points to paragraph [0047] and argues that the generator should be set up outside the turbine in order to save space. However, this is not what is disclosed in paragraph [0047]. Paragraph [0047] discloses that “the generator 36 is set up outside the first section A”. The first section A is the equivalent to the Applicant’s “static velocity increasing device” not turbine section. Section A is the intake while Section B is the turbine. Therefore, the Applicant’s interpretation of the reference is incorrect. Reitz does not disclose that the generator has to be set up outside the turbine section B.   
Secondly, the Applicant argues that placing a generator within the turbine would interfere with the stream of air. However, as shown in Fig. 9 of O’Hagan, it is possible to place a generator within the turbine without interfering with the stream of air. In Fig. 9 of O’Hagan, the generators 50 are surrounded on the circumference of the turbine 20 and do not interfere with the stream of air that would hit turbine 20. 

Conclusion


































































Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET P NGUYEN/Primary Examiner, Art Unit 2832